              Case 20-03037 Document 10 Filed in TXSB on 04/08/20 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                            ENTERED
                                                                                                                 04/08/2020


    In re:                                                       Chapter 11
                                                                 Case No. 19-50026 (DRJ)
    WESTWIND MANOR RESORT                                        Jointly Administered
    ASSOCIATION, INC., et al.,1

                Debtors.
    ______________________________________

    WARRIOR CUSTOM GOLF, INC.,
    WARRIOR ACQUISITIONS, LLC, AND                               Adversary Proceeding
    WARRIOR GOLF, LLC (DE),                                      No. 20-03037 (DRJ)

                      Plaintiffs,

              v.

    CECIL MELLINGER,


                      Defendant.


                   STIPULATED ORDER RESOLVING ADVERSARY PROCEEDING

             Plaintiffs Warrior Custom Golf, Inc. Warrior Acquisitions, and Warrior Golf, LLC, a

Delaware limited liability company, and the affiliated non-Plaintiff Debtors in the above-captioned

Chapter 11 Cases (collectively, the “Debtors”), and Cecil Mellinger (“Mellinger”) (hereinafter,

the Debtors and Mellinger are collectively referred to as the “Parties”), do hereby enter into this




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Westwind Manor Resort Association, Inc. (7533); Warrior ATV Golf, LLC (3420); Warrior Acquisitions, LLC
(9919); Warrior Golf Development, LLC (5741); Warrior Golf Management, LLC (7882); Warrior Golf Assets, LLC
(1639); Warrior Golf Venture, LLC (7752); Warrior Premium Properties, LLC (0220); Warrior Golf, LLC (4207);
Warrior Custom Golf, Inc. (2941); Warrior Golf Equities, LLC (9803); Warrior Golf Capital, LLC (5713); Warrior
Golf Resources, LLC (6619); Warrior Golf Legends, LLC (3099); Warrior Golf Holdings, LLC (2892); and Warrior
Capital Management, LLC (8233). The address of the Debtors’ corporate headquarters is 15 Mason, Suite A, Irvine,
California 92618.


59217/0001-20019028v4
          Case 20-03037 Document 10 Filed in TXSB on 04/08/20 Page 2 of 5




Stipulated Order Resolving Adversary Proceeding (this “Stipulated Order”) based upon the

following:

                                   RELEVANT BACKGROUND
         1.       On February 5, 2020, three of the Debtors in these Chapter 11 administratively

consolidated Cases (Warrior Custom Golf, Inc. Warrior Acquisitions, and Warrior Golf, LLC, a

Delaware limited liability company) filed a Complaint (the “Complaint”) (Adversary Proceeding

Doc. No. 1], commencing this Adversary Proceeding against Mellinger, seeking, inter alia, to

avoid and recover involuntary transfers of property, to or for the benefit of Mellinger during the

90-day period prior to the filing of the Debtors’ chapter 11 bankruptcy petitions. In addition, the

Complaint sought to disallow, pursuant to Section 502(d) of the Bankruptcy Code, any claim that

Mellinger has filed or asserted against any of the above-captioned Debtors or any claim for

Mellinger that has been scheduled.

         2.       On March 7, 2020, Mellinger filed his Answer and Counterclaim [Adversary

Proceeding Doc. No. 8] (the “Answer & Counterclaim”). Hereinafter the Complaint, and the

Answer & Counterclaim are referred to collectively as the “Adversary Proceeding”.

         3.        The Parties have agreed, subject to the Court’s approval, to a complete resolution

of the Adversary Proceeding, pursuant to the following terms:

                  a.     Upon entry of an Order of the Court approving this Stipulated Order,

         Mellinger shall, within 5 business days thereof, cause that certain State Court litigation,

         entitled Cecil Mellinger vs Warrior Custom Golf, Inc., et al., etc. and case number 2018-

         CA-5129, pending in the Twelfth Judicial Circuit Court in and for Manatee County,

         Florida, and any and all related proceedings in any and all appellate courts (hereinafter,

         collectively, the “Florida Litigation”), to be dismissed, with prejudice.


                                                   2
59217/0001-20019028v4
          Case 20-03037 Document 10 Filed in TXSB on 04/08/20 Page 3 of 5




                  b.      Upon entry of an Order of the Court approving this Stipulated Order the

         Adversary Proceeding shall be deemed dismissed, with prejudice.

                  c.      Upon entry of an Order of the Court approving this Stipulated Order,

         Mellinger shall, within 5 business days thereof, cause that certain lien recorded in St. Johns

         Country, Florida, Official Records Book 4657 at Page 563, to be fully released and

         discharged. Mellinger shall provide the Debtors with a recorded copy of such lien release

         and discharge.

                  d.      With regard to Mellinger’s claims against the Debtors:

                          i.     The Debtors and the Committee have filed the Debtors’ and

                          Committee’s Joint Plan of Reorganization [Docket No. 740] (the “Original

                          Plan”); and anticipate filing a First Amended Debtors’ and Committee’s

                          Joint Plan of Reorganization (the “1st Amended Plan”);

                         ii.     Mellinger shall have an aggregate Allowed Investor Claim (as such

                          terms are defined in the Original Plan, which terms are not intended to be

                          changed in the 1st Amended Plan), in the amount of $1,278,743.20, with

                          treatment as provided in Class 5 of the Original Plan (which treatment is not

                          intended to be changed in the 1st Amended Plan);

                        iii.     Mellinger has agreed to support the 1st Amended Plan (assuming the

                          terms thereof are consistent with the matters addressed in this Stipulated

                          Order), and shall not exercise his Direct Claim Opt Out Right for holders of

                          Class 5 Claims (as such terms are defined in the Original Plan, which terms

                          are not intended to be changed in the 1st Amended Plan);




                                                    3
59217/0001-20019028v4
          Case 20-03037 Document 10 Filed in TXSB on 04/08/20 Page 4 of 5




                        iv.     Notwithstanding Mellinger’s agreement to not exercise the Direct

                         Opt Out Right afforded to creditors holding allowed Class 5 Claims,

                         nothing in the Direct Opt Out Right, pursuant to the Original Plan or the 1st

                         Amended Plan, shall apply to any claim, litigation, cause of action or

                         otherwise, that Mellinger may have against the counsel that represented the

                         Debtors in the Florida Litigation.

                        v.      In the event that: (a) the 1st Amended Plan, or any other proposed

                         plan, is not consistent with the provisions of this Stipulated Order; or (b) the

                         Debtors’ cases are converted to cases under Chapter 7, then Mellinger: (x)

                         is not obligated to support such 1st Amended Plan or other plan; and (y) may

                         exercise his Direct Opt Out Right.

                  e.     Concurrent with the closing of a sale of the real property commonly known

         as the Royal St. Augustine Golf & Country Club, through the escrow transaction thereof,

         and before any distribution by the escrow holder to the Debtors or the Reorganized Debtors,

         the Debtors, or the Reorganized Debtors, as the case may be, shall instruct the escrow

         holder to cause a payment of $75,000 to be made Mellinger, via his counsel.

         4.       The Official Committee of Unsecured Creditors, consents to the terms of this

Stipulated Order, as evidence by its Counsel’s execution hereof.

      [Balance of this page is intentionally blank – signature blocks appear on the next page]




                                                    4
59217/0001-20019028v4
          Case 20-03037 Document 10 Filed in TXSB on 04/08/20 Page 5 of 5




Agreed to as to form and content, this March 17, 2020.


 JORDAN, HOLZER & ORTIZ, P.C.             COLE SCHOTZ P.C.

 /s/ Shelby A. Jordan                     /s/ Michael D. Warner
 Shelby A. Jordan (TX Bar No. 11016700)   Michael D. Warner, Esq. (TX Bar No. 00792304)
 500 North Shoreline Blvd., Suite 900     Benjamin L. Wallen, Esq. (TX Bar No. 24102623)
 Corpus Christi, TX 78401                 301 Commerce St., Suite 1700
 Tel: 361.884.5678                        Fort Worth, TX 76102
 Fax: 361.888.5555                        Tel: 817.810.5250
 sjordan@jhwclaw.com                      Fax: 817.977.5273
                                          mwarner@coleschotz.com
 COUNSEL FOR MELLINGER                    bwallen@coleschotz.com
                                          COUNSEL FOR THE DEBTORS
  COZEN O’CONNOR

  By: /s/ Thomas J. Francella, Jr.
  Thomas J. Francella, Jr., Esq.
  (Admitted Pro Hac Vice)
  1201 N. Market Street, Ste. 1001
  Wilmington, DE 19801
  (302) 295-2023
  (302) 295-2013 (fax)
  tfrancella@cozen.com

   COUNSEL FOR THE
   COMMITTEE




APPROVED on April 8, 2020.



      Signed: April 08, 2020.

                                               ____________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                              5
59217/0001-20019028v4
